Citation Nr: 0708001	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  94-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

2.  Entitlement to nonservice-connected pension benefits from 
November 1, 1995 to December 1, 1996, the validity of the 
debt caused by payment of nonservice-connected pension 
benefits during this time, and whether wavier is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203 (2006).  See also 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has 
jurisdiction to resolve questions as to its own 
jurisdiction).  See also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) (it is a well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
and that a potential jurisdictional defect may be raised by 
the court or tribunal, sua sponte or by any party at any 
stage in the proceedings, and, once apparent, must be 
adjudicated).   

In an April 1997 decision, the Board, in part, denied service 
connection for ichthyosis and skin cancer due to herbicide 
exposure, determined that new and material evidence had not 
been submitted to reopen the veteran's claims for service 
connection for a psychiatric disorder and residuals of 
cerebral concussion, and remanded the issues of service 
connection for nerve damage of the left arm, left calf, and 
fracture of the navicular bone of the left foot, increased 
evaluations for residuals of fracture of the left ankle, left 
wrist, and facial laceration scars, and entitlement to 
Chapter 31 vocational rehabilitation and training.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  

In a June 1999 memorandum decision, the Court vacated and 
remanded the Board's April 1997 decision with respect to the 
issues of service connection for ichthyosis and skin cancer 
and whether there was new and material evidence to reopen the 
claims for psychiatric disorder and residuals of cerebral 
concussion.

Subsequently, the veteran raised many more claims.  The 
veteran appealed the RO's denial of the issues of entitlement 
to service connection for slurred speech and disorientation, 
numbness of the arms, legs, and toes, and residuals of 
multiple traumas of the left knee, hips, legs, and neck.

The denial of service connection for PTSD by the Board has 
been affirmed by both the Court and the Federal Circuit in 
November 1999.  Therefore, the issue of service connection 
for PTSD is not before the Board at this time.

In September 2000, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claims 
for service connection for a psychiatric disorder and 
residuals of a cerebral concussion and remanded the case for 
additional development.  During the course of the appeal, the 
RO increased the evaluation for scar residuals of facial 
laceration to 10 percent, effective from December 1994, the 
date of the veteran's claim.  Additionally, the veteran was 
determined to be incompetent to manage his VA funds and his 
spouse was appointed as fiduciary.  

Review of the record reveals that the RO expressly considered 
referral of the veteran's claims for increased evaluations 
for his left ankle, scar residuals of facial lacerations, and 
left wrist disabilities to the VA Undersecretary for Benefits 
or the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, the RO found that the case did not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In May 2003, the Board, having 
reviewed the record with these mandates in mind, found no 
basis for further action on this question.  

In May 2003, the Board fully addressed all of the veteran's 
claims at that time with the exception of the issue of 
entitlement to service connection for a psychiatric disorder 
other than PTSD, which was remanded for further development 
and is now before the Board at this time.

The Board noted in May 2003 that the veteran has repeatedly 
disputed and disagreed with the creation of the overpayment 
of pension benefits.  Evidence indicates that the veteran was 
notified of a debt in February 2000.  The veteran filed 
statements regarding this debt in February and March 2000 
disagreeing with the creation of such debt.  

The Board construed these statements as notices of 
disagreement to the creation of the overpayment.  However, a 
statement of the case addressing this issue was not of record 
at that time.

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  This action was undertaken by the Board in May 
2003 and a statement of the case was issued in August 2003.  
A substantive appeal was received in October 2003.  As a 
result, this issue is currently before the Board.      

In January 2006, the veteran withdrew the claim of benefits 
under Chapter 31 of Title 38, United States Code.  

In June 2006 and a statement received at the Board in 
December 2006, the veteran appears to have raised many other 
claims, but his statements are very unclear.  For example, 
within a statement received at the Board in December 2006, 
the veteran appear to be filing a substantive appeal 
regarding an issue that has never been the subject of a 
statement of the case or, it appears, a final decision by the 
RO.  This appears in part due to the fact that the veteran 
keeps raising more claims.

As the Court has stated:

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

In this case, the Board is attempting to finally adjudicate a 
claim raised by the veteran many years ago.  It is important 
for the veteran and his family to understand that raising or 
re-raising additional claims without a clear basis only 
hinders and delays the decision-making process.  The Board 
has noted the veteran's contention that the VA is not 
processing his claim fast enough, but the Board must also 
note the very perplexing statements he has submitted to the 
RO and the Board, clearly delaying his case and creating 
procedural difficulties, further delaying the case. 

The veteran (and, it appears, his daughter) are asked to 
coordinate with the service representative and attempt to 
clearly indicate to the RO what issues he (or she) is now 
raising.  In any event, the Board may not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108.  The RO has not fully adjudicated 
any other issue and the Board may not unilaterally take 
jurisdiction of any additional claims.  The RO should request 
the veteran to clearly indicate what additional claims, if 
any, he wishes to pursue.  The RO should then take 
appropriate action to adjudicate these claims, if any.  In 
any event, no other issue is before the Board at this time.

The issue of entitlement to nonservice-connected pension 
benefits from November 1, 1995 to December 1, 1996, the 
validity of the debt caused by payment of nonservice-
connected pension benefits during this time, and whether 
wavier is warranted is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

A chronic acquired psychiatric disorder was not manifested in 
service; a psychosis was not manifested in the first post 
service year; there is no competent credible evidence of a 
nexus between the veteran's current psychiatric disorder and 
his active service or any complaints treated therein.


CONCLUSION OF LAW

Service connection for a psychiatric disability other than 
PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  A psychosis will be presumed to have been incurred 
during service if it is manifested to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 and 3.309(a).  
As stated by the Court, a "determination of service 
connection requires a finding of the existence of a current 
disability and a determination or relationship between the 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 308, 314 (1993).

On routine service examination in September 1974, a diagnosis 
of character disorder (hysterical personality) was noted.  A 
mental health report reflects that the veteran was exhibiting 
symptoms of anxiety, loss of memory, and difficulty sleeping.  
The examiner concluded that the veteran's symptoms appeared 
to represent hysterical reaction.  No abnormalities were 
noted on separation examination in February 1975.

The Board finds that the service medical records, as a whole, 
provide evidence against this claim, indicating either no 
disorder or a personality disorder. 

By decision entered in January 1977 the RO disallowed service 
connection for a nervous condition.  The evidence available 
at the time of that decision included the service medical 
records and a May 1975 VA examination report which diagnosed 
a mild, untreated, anxiety reaction.  

Additional evidence was received since the time of the RO's 
October 1977 denial.  This evidence includes VA examination 
reports and statements from the veteran and his 
representative.  In particular, the additional evidence 
included a December 1988 VA examination report which related 
possible memory loss to the cerebral concussion in service.

Since the RO denied the veteran's claim in 1977, evidence 
submitted includes a report of a VA psychiatric examination 
in December 1988.  At that time, the veteran reported that he 
had not been treated for psychiatric symptoms in service or 
since, providing factual evidence against this claim.  The 
veteran's history was reviewed, including his reported 
history of involvement in a plane crash; he noted that in the 
crash, the plane split in half and caught on fire.  The 
examiner noted that if the veteran's history were accepted, 
there was a possibility of a chronic generalized anxiety 
disorder, mild.  The diagnosis was generalized anxiety 
disorder, chronic, mild.  

Based on a review of the veteran's volumes of statements over 
many years, the Board finds that the veteran's history is not 
accepted.  A simply review of the veteran's statements over 
the last five years is found to clearly support such a 
finding. 

On VA examination in November 1995, the examiner fully 
reviewed the veteran's history, including the veteran's 
reiteration of his involvement in a plane crash.  Evaluation 
led to the diagnostic impression of very mild anxiety.  

The Board in September 2000 found that this additional 
evidence, considered together with the evidence previously 
assembled, was sufficient to warrant reopening of the 
veteran's claim.  The "new" evidence, specifically, the 
December 1988 examination report, was found "material," 
inasmuch as it indicates that it is possible that the veteran 
has memory loss problems due to his concussion in service.  

In light of the fact that the record shows that the December 
1988 VA examiner recommended further neuropsychological 
testing and in light of the fact that the December 1988 
examiners did not have the opportunity to review the claims 
folder, the Board finds this medical opinion is entitled to 
very limited probative weight. 

The Board remanded this case for a comprehensive VA 
examination that explored the question of etiology of present 
symptoms or diagnoses regarding any psychiatric disorder and 
any residuals of a concussion.  

In a September 2000 remand, the Board instructed that the 
veteran be afforded a VA psychological and dermatological 
examinations in order to determine whether the veteran had a 
psychiatric disorder and a skin disorder and whether these 
were related to service.  The veteran's claim file and a copy 
of the remand were to be made available to the examiner and 
the examiner was requested to provide an opinion as to the 
etiology of the veteran's skin disorder.  However, while a VA 
skin examination was provided in May 2001, the examiner 
indicated that the veteran's full claims file was not 
available for review and that a copy of the remand was not 
available.  Moreover, neither the skin examiner nor the 
psychiatric examiner provided opinions as to whether the 
veteran's skin disorder was related to service or whether the 
veteran had a psychiatric disorder of anxiety that could be 
related to service.  As a result, the case was remanded again 
by the Board in May 2003. 

On VA examination in September 2004, a detailed evaluation of 
this disorder was undertaken.  The examiner stated that there 
was no clear relationship between the accident in service and 
the veteran's current problems.  The Board finds that this 
detailed report, overall, provides more evidence against this 
claim, indicating a disorder without relationship to service 
many years ago. 

Based on a review of the record, the Board finds that an 
acquired psychiatric disorder was not manifested in service 
or in the first post service year.  Consequently, direct 
service connection for such a disability (i.e., on the basis 
that it was first manifested in service) or service 
connection on a presumptive basis under 38 U.S.C.A. § 1112 is 
not warranted.  

With regard to references to a character disorder (hysterical 
personality) in service, service connection may not be 
granted for a personality disorder.  38 C.F.R. §§ 3.303(c), 
4.9 (2006).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.  

The Board finds that service and post-service medical 
records, as a whole, provide evidence against this claim, 
indicating a current disorder without association to service 
that did not begin until many years after service.  For 
example, no reference was made to a psychiatric disorder 
within the Social Security determination of November 1994. 

The Board finds that the post-service medical record provides 
evidence against this claim by indicating a disorder that 
began many years after service.  The Board must note the 
lapse of many years between the veteran's separation from 
service and the first treatment for the claimed disorder.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The record does not reveal that the veteran possesses any 
medical expertise and he has not claimed such expertise.  
Consequently, his lay medical assertions to the effect that 
his current psychiatric disorder was caused by active service 
or a service connected disorder has no probative value.  The 
veteran is not competent to provide a medical opinion as to 
the etiology of his own psychiatric disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Beyond the above, the Board finds that the veteran's 
statements, as a whole, provide strong evidence against his 
claims, indicating clearly that he is an inaccurate 
historian.  The Court and the veteran's family are asked to 
carefully review the veteran's many statements to the VA over 
the years.  These statements clearly support such a finding.  
Importantly, the record also supports a finding that further 
development of this claim will serve no constructive purpose.  
In this case, the Board must focus on the medical record 
immediately following service, which clearly indicates no 
disorder related to service, and the most recent medical 
opinion, which is found to provide evidence against this 
claim. 

In other words, any medical opinion which provided a nexus 
between the veteran's claimed disability and his military 
service would necessarily be based, in part, on the veteran's 
assertions.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g. , Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant that have been previously rejected.) 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by many 
letters, particularly the letter of May 2001, the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A.  § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regard to the final fourth element of notice, the 
letters essentially asks the veteran to provide any evidence 
in his possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  The Board finds 
that the veteran has received all required VCAA notice, as 
well as all required assistance, as discussed below, such 
that there is no prejudice to the veteran.  Bernard v. Brown,  
4 Vet. App. 384, 392-94 (1993).  In any event, the Federal 
Circuit recently held that a supplemental statement of the 
case (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. 
App. December 21, 2006) [hereinafter Mayfield III].  In this 
respect, the RO issued the letters prior to the most recent 
SSOC.  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content of notice to the veteran is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (Reviewing the entire record and examining the 
various predecisional communications, the Court concluded 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, as is the case here.)  

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further VCAA notice is needed.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In any event, a Dingess letter was 
issued in May 2006. 

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA treatment records, and private medical 
records as identified and authorized by the veteran.  The 
Board has remanded this case many times.  The veteran has 
submitted evidence and volumes of written personal and lay 
statements.  In addition, the veteran was afforded a VA 
examination and opinion.  

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.




REMAND

The law authorizes the payment of a nonservice-connected 
disability pension to a wartime veteran who has the requisite 
service and who is permanently and totally disabled.  Basic 
entitlement exists if a veteran: 

(1) served in the active military, naval or air service 
for ninety (90) days or more during a period of war;

(2) is permanently and totally disabled from nonservice-
connected disability not due to his/her own willful 
misconduct; and

(3) meets the net worth requirements under 38 C.F.R. § 
3.274, and does not have an annual income in excess of 
the applicable maximum annual pension rate specified in 
38 C.F.R. §§ 3.3, 3.23.  

38 U.S.C.A. §§ 1502, 1521.

In this case, the veteran received nonservice-connected 
pension benefits from November 1, 1995 to December 1, 1996.  
Pension benefits were retroactively reduced to zero based on 
excessive income.  A detailed accounting was provided to the 
veteran by the RO in March 2000.   

The validity of this debt was clearly addressed by the RO.  
However, in February 2000 and at other times, the veteran 
requested waiver of this debt.  Due most likely to the 
veteran's many claims and statements to the VA, this issue 
has not been fully addressed by the RO.  As these two issues 
are intertwined, the Board must remand the issue of 
entitlement to waiver of recovery of overpayment for 
adjudication.  See Narron v. West, 13 Vet. App. 223 (1999).

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for a waiver of 
recovery of overpayment in VA nonservice-
connected pension benefits from November 
1, 1995 to December 1, 1996.  If the 
decision remains adverse to the veteran, 
he should be informed of his appeal 
rights.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


